DETAILED ACTION
In response to the Amendments filed on September 22, 2022, claims 27 and 42 are amended. Currently, claims 27-57 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 27 and 42, the newly added limitation of “two linear electrodes each have a length which extends axially while adjacent to one another along the elongate device” appears to require that the two linear electrodes each have a length which extends axially while the two linear electrodes or the lengths of the two linear electrodes are adjacent to one another along the elongate device. However, the instant disclosure does not provide sufficient support for this claim scope because 
1) the specification is silent to the two linear electrodes being “adjacent to one another along the elongate device”; and 
2) the closest support for the two linear electrodes extending axially along the elongate device is in Fig. 9C. However, Fig. 9C illustrates a space between the two linear electrodes and thus does not disclose the two linear electrodes being next to or adjoining with each other as the claims have been amended to require.  Similarly, while Fig. 9A illustrates multiple sensors 92, the sensors are positioned with a space therebetween.
Therefore, the instant disclosure only provide sufficient support for the two linear electrodes each have a length which extends axially while the two linear electrodes or the lengths of the two linear electrodes are positioned nearby each other along the elongate device, as illustrated in instant Figs. 9A and 9C but not that the two linear electrodes or the lengths of the two linear electrodes are positioned next to each other along the elongate device. Thus, the instant disclosure does not provide support for the full scope of the newly added limitation of “while adjacent to one another.” Accordingly, the limitation is interpreted as requiring the positions of the two linear electrodes being nearby each one another as supported by instant Figs. 9A, 9C. 
Claims 28-41 and 43-57 are rejected for incorporating the above issues of new matter through their respective claim dependencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27 and 42, the recitations of “while aligned” is also confusing because it is unclear what is required by this limitation. What is the scope of “while aligned”? What is required to be aligned? Moreover, is the recitation of “aligned” requiring a step to be performed? However, as best understood from the instant disclosure, the recitation of “while aligned” is interpreted as referring to the alignment of the lengths of each of the two linear electrodes extending axially near each other along the elongate device and circumferentially spaced apart from one another and not that a step of aligning be performed. If applicant intends to require a different scope, appropriate clarification is required. However, applicant is advised that if the limitation intends to require a step be performed, this may be new matter as the instant disclosure does not appear to provide sufficient support for such scope. 
Claims 28-41 and 43-57 are rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-33, 36-47, and 50-55, as best understood (see above), are rejected under 35 U.S.C. 103 as unpatentable over Dikshteyn (US Pub. No. 2008/0147040 A1) in view of Govari (US Pub. No. 2007/0016007 A1).
Claim 27. Dikshteyn discloses an apparatus for accessing a body space within a body, comprising: 
an elongate device (10) configured for insertion into the body; 
two linear electrodes (i.e., a pair of consecutive electrodes 50 such as electrode 1 and electrode 2) positioned on the elongate device such that the two linear electrodes each have a length which extends axially while adjacent to one another along the elongate device ([0029], Fig. 2; i.e., the pair of consecutive electrodes 50 extends axially while adjacent to one another serially, in the same manner as double linear electrodes of instant Fig. 9C are adjacent to one another, along the longitudinal axis of catheter body 24) and are positioned to contact tissue which is adjacent to the elongate device during advancement of the elongate device into the body and to detect an electrical property of the tissue ([0032]); 
a controller (i.e., controller of display 52 with indicator lights 53) in communication with the two linear electrodes ([0030]), wherein the controller is configured to receive one or more signals (i.e., electrophysiological signals) from the tissue in contact with the two linear electrodes and detect a change in the electrical property as the elongate device is advanced ([0030]-[0031]), and 
wherein the controller is further configured to determine a position of the elongate device relative to the body space based upon the change detected in the electrical property as the elongate device is advanced ([0031]-[0030]; i.e., via electrophysiological signals sensed in the tissue adjacent to electrodes 50 to determine when a target location has been reached).
Dikshteyn does not further disclose that the two electrodes extending axially while adjacent to one another along the elongate device such that each length is circumferentially spaced apart from one another while aligned and positioned to contact as the amended limitation has been interpreted to require. However, the instant disclosure also discloses that the multiple sensors of any configurations, linear, electrode or rings, wherein these configurations are equally capable of allowing for detecting the electrical property change as the elongate device is advanced through tissue, see instant Figs. 9A-9D, [0053]. Moreover, it is noted that Govari also discloses an apparatus for accessing a body space within a body comprising an elongate device (20) comprising electrodes (30, 32, 34) that extends axially near each other along the elongate device and extending along the circumference of the elongate device to determine the position and orientation of the elongate device ([0054]). Therefore, since both Dikshteyn and Govari are drawn to apparatuses for determining the location of an elongate device accessing a body space within the body, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of Dikshteyn with the feature of another linear array disposed about the circumference of the elongate device such that the alignment of the lengths of electrodes of the two linear arrays extend axially near each other along the elongate device and also circumferentially spaced apart from one another so as to provide detection about the circumference of the elongate device to allow for determining the position and orientation of the elongate device as disclosed by Govari by providing signals in response to the sensed property on along at the two circumferential lengths of the elongate device ([0032] of Dikshteyn). In particular, the apparatus of Dikshteyn in view of Govari provide the advantage of detecting the position and orientation of the elongate body such as when the elongate body is inserted through a body cavity with only a portion of the circumferential length of the elongate device being in contact with the tissue wall where if the linear array of Dikshteyn is not positioned on this portion of the circumferential length, the linear array of Dikshteyn may not detect the elongate body being inserted to access a body cavity while the apparatus of Dikshteyn in view of Govari with additional linear arrays positioned about the circumference of the elongate device allows for the apparatus to provide more information regarding the position of the elongate device. 
Claim 28. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn further discloses that the controller is further configured to determine whether the body space has been accessed based upon the change detected in the electrical property ([0039]-[0042]; Figs. 4-4E illustrate an embodiment of how display device 52 process electrophysiological signals from electrodes 50 to determine when catheter 10 has been advanced to the target location).
Claim 29. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn further discloses that the controller is further configured to provide an alert when the body space has been accessed ([0032]; i.e., via indicator lights 53).
Claim 30. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn further discloses that the controller is further configured to determine when the elongate device should be advanced or retracted within the tissue ([0032]; i.e., via indicator lights 53). 
Claim 31. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn further discloses that the controller is further configured to provide an indication on when the elongate device should be advanced within the tissue ([0032]; i.e., via indicator lights 53 depending on the intended target location). 
Claim 32. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn in view of Govari discloses that the two linear arrays comprises linear electrodes along a distal portion of the elongate device in the similar manner as linear array 50 (Figs. 1, 2; [0029]).
Claim 33. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn in view of Govari discloses that the two linear arrays are configured to detect an electrical property of an environment surrounding the two linear arrays in a similar manner as linear array 50 ([0030]; i.e., electrophysiological signals).
Claims 36-38. The limitation of “nasogastrostomy” is considered to be an intended use of the tube. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since the catheter of Dikshteyn can be inserted into a desired target location within the body including any natural or man made luminal structure within the body of a patient depending on the specific treatment requirement ([0014]), Dikshteyn discloses that the catheter assembly is insertable in the gastrointestinal space of the body. Therefore, the catheter assembly of Dikshteyn in view of Govari can be used in the manner described in [0037]-[0038] to access the gastrointestinal space of the body if this is the desired target location, thereby acting as a nasogastrostomy tube. Hence, Dikshteyn further discloses that the elongate device comprises a nasogastrostomy tube (13) (as per claim 36), a nasogastrostomy tube (13) positionable in proximity to the elongated device (Fig. 1A and as used in the manner described on [0037]-[0038]) (as per claim 37), and a nasogastrostomy tube (13) defining a lumen (i.e., lumen throughwhich catheter device 10 is inserted through) into which the elongate device is positionable (Fig. 1A) (as per claim 38).
Claim 39. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn further discloses that the controller is further configured to detect a change comprises detecting the change continuously or intermittently in the property ([0030]-[0031]). 
Claim 40. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn further discloses comprising a fluid delivery device (26) in communication with the controller, wherein the fluid delivery device is configured to deliver or extract a fluid from the body ([0029]; Fig. 1A). 
Claim 41. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn further discloses that the fluid delivery device is configured to deliver or extract the fluid automatically or manually ([0029]). 
Claim 42. Dikshteyn discloses a method for accessing a body space within a body, comprising: 
advancing an elongate device (10) into the body while contacting tissue adjacent to the elongate device during advancement ([0039]) via two linear electrodes (i.e., a pair of consecutive electrode 50 such as electrode 1 and electrode 2) each having a length which extends axially while adjacent to one another along the elongate device ([0029], Fig. 2; i.e., the pair of consecutive electrodes 50 extends axially while adjacent to one another serially, in the same manner as double linear electrodes of instant Fig. 9C are adjacent to one another, along the longitudinal axis of catheter body 24); 
receiving one or more signals from the two linear electrodes and from the tissue in contact with the two linear electrodes as the elongate device is advanced ([0040]); 
detecting a change in an electrical property via a controller (52) in communication with the two linear electrodes as the elongate device is advanced ([0040]); and 
determining via the controller a position of the elongate device relative to the body space based upon the change detected in the property as the elongate device is advanced ([0040]-[0042]; via sensed electrophysiological signals indicative of the different locations). 
Dikshteyn does not further disclose that the two electrodes extending axially while adjacent to one another along the elongate device such that each length is circumferentially spaced apart from one another while aligned and positioned to contact as the amended limitation has been interpreted to require. However, the instant disclosure also discloses that the multiple sensors of any configurations, linear, electrode or rings, wherein these configurations are equally capable of allowing for detecting the electrical property change as the elongate device is advanced through tissue, see instant Figs. 9A-9D, [0053]. Moreover, it is noted that Govari also discloses an apparatus for accessing a body space within a body comprising an elongate device (20) comprising electrodes (30, 32, 34) that extends axially near each other along the elongate device and extending along the circumference of the elongate device to determine the position and orientation of the elongate device ([0054]). Therefore, since both Dikshteyn and Govari are drawn to apparatuses for determining the location of an elongate device accessing a body space within the body, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of Dikshteyn with the feature of another linear array disposed about the circumference of the elongate device such that the alignment of the lengths of electrodes of the two linear arrays extend axially near each other along the elongate device and also circumferentially spaced apart from one another so as to provide detection about the circumference of the elongate device to allow for determining the position and orientation of the elongate device as disclosed by Govari by providing signals in response to the sensed property on along at the two circumferential lengths of the elongate device ([0032] of Dikshteyn). In particular, the apparatus of Dikshteyn in view of Govari provide the advantage of detecting the position and orientation of the elongate body such as when the elongate body is inserted through a body cavity with only a portion of the circumferential length of the elongate device being in contact with the tissue wall where if the linear array of Dikshteyn is not positioned on this portion of the circumferential length, the linear array of Dikshteyn may not detect the elongate body being inserted to access a body cavity while the apparatus of Dikshteyn in view of Govari with additional linear arrays positioned about the circumference of the elongate device allows for the apparatus to provide more information regarding the position of the elongate device. 
Claim 43. Dikshteyn in view of Govari discloses the method of claim 42 wherein Dikshteyn further discloses that determining via the controller comprises determining whether the body space has been accessed based upon the change detected in the electrical property ([0039]-[0042]; Figs. 4-4E illustrate an embodiment of how display device 52 process electrophysiological signals from electrodes 50 to determine when catheter 10 has been advanced to the target location).
Claim 44. Dikshteyn in view of Govari discloses the method of claim 42 wherein Dikshteyn further discloses that providing an alert when the body space has been accessed ([0032]; i.e., via indicator lights 53).
Claim 45. Dikshteyn in view of Govari discloses the method of claim 42 wherein Dikshteyn further discloses that determining when the elongate device should be advanced or retracted within the tissue ([0032]; i.e., via indicator lights 53). 
Claim 46. Dikshteyn in view of Govari discloses the method of claim 42 wherein Dikshteyn further discloses comprising providing an indication on when the elongate device should be advanced within the tissue ([0032]; i.e., via indicator lights 53 depending on the intended target location). 
Claim 47. Dikshteyn in view of Govari discloses the method of claim 42 wherein Dikshteyn further discloses that detecting the change comprises detecting an electrical property of an environment surrounding the two linear electrodes ([0030]; i.e., electrophysiological signals).
Claims 50-52. Dikshteyn in view of Govari discloses the method of claim 42, but does not explicitly disclose a nasogastrostomy device and thus, does not disclose the specifics of advancing a nasogastrostomy device (as per claim 50), or that the advancing the elongate device comprises advancing the elongate device in proximity to a nasogastrostomy device (as per claim 51), or the advancing the elongate device comprises advancing the elongate device within a lumen defined through a nasogastrostomy device (as per claim 52).  
However, it is noted that the instant specification discloses that a nasogastrostomy tube is a tube that accesses gastrointestinal fluid or space. Moreover, Dikshteyn discloses that can be inserted into a desired target location within the body including any natural or man made luminal structure within the body of a patient depending on the specific treatment requirement ([0014]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that such luminal structure includes the gastrointestinal space of the body such that the catheter assembly of Dikshteyn in view of Govari being used in the manner described in [0037]-[0038] to access the gastrointestinal space of the body if this is the desired target location. Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that in the method performed with the desired target location in the gastrointestinal space, the steps described in [0037]-[0038] would comprise: advancing a nasogastrostomy device (13) (as per claim 50), or that the advancing the elongate device comprises advancing the elongate device (10) in proximity to a nasogastrostomy device (13) (Fig. 1A) (as per claim 51), or the advancing the elongate device comprises advancing the elongate device within a lumen defined through a nasogastrostomy device (13) (Fig. 1A) (as per claim 52) since catheter system 13 is being advanced to the gastrointestinal space for treatment.
Claim 53. Dikshteyn in view of Govari discloses the method of claim 42 wherein Dikshteyn further discloses that detecting the change comprises detecting a change comprises detecting the change continuously or intermittently in the property ([0030]-[0031]). 
Claim 54. Dikshteyn in view of Govari discloses the method of claim 42 wherein Dikshteyn further discloses that comprising delivering or extracting a fluid from the body via a fluid delivery device (26) in communication with the controller ([0029]; Fig. 1A). 
Claim 55. Dikshteyn in view of Govari discloses the method of claim 42 wherein Dikshteyn further discloses that delivering or extracting the fluid comprises automatically or manually delivering or extracting the fluid ([0029]). 

Claims 34, 35, 48, and 49 are rejected under 35 U.S.C. 103 as unpatentable over Dikshteyn (US Pub. No. 2008/0147040 A1) in view of Govari (US Pub. No. 2007/0016007 A1) or further in view of Doody (US Pub. No. 2003/0088186 A1).
Claims 34 and 35. Dikshteyn in view of Govari discloses the apparatus of claim 27 wherein Dikshteyn further discloses that the power source/display device 52 detecting a change in electrophysiological property of the tissue sensed by electrodes 50 ([0030]-[0032]) but not specifically what kind of electrophysiological property and thus, does not explicitly disclose that the two linear electrodes are configured to detect a conductance property of the tissue (as per claim 34) or are configured to detect an impedance property of the tissue (as per claim 35). However, Govari further discloses that the electrodes detecting impedance ([0054]) and Doody also discloses a penetration detector that is configured to detecting the impedance of the tissue that the detector is positioned in, and thereby conductance impedance indicates the electrical conductance property of the tissue ([0022]). Therefore, since both Dikshteyn in view of Govari and Doody are drawn to devices for accessing a target site within the body with a location detector, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Dikshteyn in view of Govari with the feature of the power source/display device 52 detecting a change in the electrophysiological properties sense by the two linear electrodes to specifically include a conductance property of the tissue (as per claim 34) and an impedance property of the tissue (as per claim 35) as disclosed by Govari or Doody as electrophysiological properties of the tissue detectable by a device inserted into the body for treatment and since conductance and impedance are known types of electrophysiological properties.
Claims 48 and 49. Dikshteyn in view of Govari discloses the method of claim 42 wherein Dikshteyn further discloses that the power source/display device 52 detecting a change in electrophysiological property of the tissue sensed by electrodes 50 ([0030]-[0032]) but not specifically what kind of electrophysiological property and thus, Dikshteyn does not explicitly disclose that detecting a conductance property of the tissue (as per claim 48) or detecting an impedance property of the tissue (as per claim 49). However, Govari further discloses that the electrodes detecting impedance ([0054]) and Doody also discloses a penetration detector that is configured to detecting the impedance of the tissue that the detector is positioned in, and thereby conductance impedance indicates the electrical conductance property of the tissue ([0022]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Dikshteyn in view of Govari with the feature of the power source/display device 52 detecting a change in the electrophysiological properties sense by the two linear electrodes to specifically include a conductance property of the tissue (as per claim 34) and an impedance property of the tissue (as per claim 35) as disclosed by Govari or Doody as electrophysiological properties of the tissue detectable by a device inserted into the body for treatment and since conductance and impedance are known types of electrophysiological properties. Hence, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that Dikshteyn in view of Govari and Doody discloses detecting a conductance property of the tissue (as per claim 48) and detecting an impedance property of the tissue (as per claim 49) when the electrophysiological properties sensed by the two linear electrodes of Dikshteyn in view of Doody comprises conductance and impedance.

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Dikshteyn (US Pub. No. 2008/0147040 A1) in view of Govari (US Pub. No. 2007/0016007 A1) further in view of Henkin (US Pat. No. 3,630,198).
Claims 56 and 57. Dikshteyn in view of Govari discloses the respective apparatus of claim 27 and method of claim 42, and further discloses that the elongate device employs a catheter (13) (Fig. 1A) but does not explicitly disclose of a blunt dissecting instrument. However, it is noted that Henkin discloses that a catheter for insertion into the body may comprise an outer leading side that is shaped for blunt dissection of tissue (col. 4, lines 15-25). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Dikshteyn in view of Govari with the feature of the catheter for inserting catheter device 10 to be a blunt dissecting instrument as disclosed by Henkin since catheters with the feature for blunt dissecting tissue is known in the art to allow for relative ease and control through body tissue and providing a ready indication of the arrival of the catheter at the desired position before there has been excessive penetration (col. 1, lines 41-47 of Henkin).

Response to Arguments
Applicant’s arguments on pg. 7 that Dikshteyn does not disclose that each electrode 50 being circumferentially spaced apparat from one another is persuasive. However, this feature is considered obvious over Dikshteyn in view of Govari as further explained above.

Applicant’s arguments on pg. 8 regarding Doody and Henkin are also not persuasive since Doody and Henkin are only relied upon for disclosing the specific features of the respective claims. It is noted that Dikshteyn in view of Govari are relied upon for disclosing the newly added limitation, see above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783